DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 3, 2020 were filed after the mailing date of the application on December 2, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 6, 7, 15, and 16 are objected to because of the following informalities:  Claims 6-7 are each exactly the same as Claim 5.  Claims 15-16 are each exactly the same as Claim 14.  Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, and 16 of copending Application No. 16/794,181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the copending application claims and are therefore an obvious variant thereof.

6.	Claims 3, 4, 8, 12, 13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, and 16 of copending Application No. 16/794,181 in view of Jarbouai (US 20130144424A1).
7.	As per Claim 3, copending application Claims 1 and 8 are relied upon for the teachings relative to Claim 1.
However, the copending application claims do not expressly recite wherein the digital design tool allows the user to change an angle by which the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen.  However, Jarbouai teaches wherein the digital design tool allows the user to change an angle by which the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen (three-dimensional image that can be displayed in three dimensions that can be rotated to view the user’s body wearing the garment 100 of the selected garment design 200 from any angle, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending claims so that the digital design tool allows the user to change an angle by which the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen because Jarbouai suggests that this way, someone could easily see what the garment looks like when the user is wearing the garment from any angle [0042].
8.	As per Claim 4, the copending application claims do not expressly recite wherein the digital design tool allows the user to rotate a three-dimensional photorealistic visualization of a 
9.	As per Claim 8, the copending application claims do not expressly recitewherein the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen shows the garment as mapped to a three-dimensional model to have an appearance of when the garment is worn by a person.  However, Jarbouai teaches wherein the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen shows the garment as mapped to a three-dimensional model to have an appearance of when the garment is worn by a person [0042].  This would be obvious for the reasons given in the rejection or Claim 3.
10.	As per Claims 12, 13, and 17, these claims are similar in scope to Claims 3, 4, and 8 respectively, and therefore are rejected under the same rationale.
This is a provisional nonstatutory double patenting rejection.
16/701,095
Claim 1
3
4
8
10
12
13
17
16/794,181
Claims 1, 8
1, 8
1, 8
1, 8
9, 16
9, 16
9, 16
9, 16


16/701,095 (Claim 1)
16/794,181 (Claims 1 and 8)
A system comprising:  a digital design tool, generating at least a first laser file including a finishing pattern, wherein the digital design tool generates a three-dimensional photorealistic visualization of a finishing pattern of a garment after postlaser wash on a computer screen and allows editing of the finishing pattern,
A system comprising…a digital design tool, generating at least a first laser file including a finishing pattern, wherein the digital design tool generates a photorealistic visualization of a finishing pattern of a garment after postlaser wash on a computer screen and allows editing of the finishing pattern, (Claim 1)



the editing permitted by the digital design tool comprises selecting a first combination of a garment template and a first wear pattern, and saving the first combination as the first finishing pattern, and (Claim 1)
a three-dimensional photorealistic visualization of the first combination comprises displaying on a computer screen the garment template and the first wear pattern as a garment of a first combination would appear after postlaser wash,
a photorealistic visualization of the first combination comprises displaying on a computer screen the garment template and the first wear pattern as a garment of a first combination would appear after postlaser wash, (Claim 1)

a three-dimensional photorealistic visualization (Claim 8)
the editing permitted by the digital design tool comprises selecting a second combination of the garment template, a first wear pattern, and a first tint color, and saving the second combination as a second finishing pattern, and
the editing permitted by the digital design tool comprises selecting a second combination of the garment template, a first wear pattern, and a first tint color, and saving the second combination as a second finishing pattern, and (Claim 1)
a three-dimensional photorealistic visualization of the second combination comprises displaying on a computer screen the garment template and the first wear pattern along with the first tint color as a garment of the second combination would appear after postlaser wash;
a photorealistic visualization of the second combination comprises displaying on a computer screen the garment template and the first wear pattern along with the first tint color as a garment of the second combination would appear after postlaser wash; (Claim 1)

a three-dimensional photorealistic visualization (Claim 8)
a laser finishing machine, receiving as input at least a portion of a finishing pattern that is generated by the digital design tool,
a laser finishing machine, receiving as input at least a portion of a finishing pattern that is generated by the digital design tool, (Claim 1)
when a garment template is used as a target garment for a laser head of the laser finishing machine and the first finishing pattern from the digital design tool controls operation of the laser head, the laser finishing machine burns a wear pattern from the first finishing pattern on the target garment, which after the laser finishing machine burn and then a wash results in the target garment becoming a first garment product, and
when a garment template…is used as a target garment for a laser head of the laser finishing machine and the first finishing pattern from the digital design tool controls operation of the laser head, the laser finishing machine burns a wear pattern from the first finishing pattern on the target garment, which after the laser finishing machine burn and then a wash results in the target garment becoming a first garment product, and (Claim 1)
the garment template is an assembled garment made from fabric panels of a woven first 


when the garment template…is used as a target garment for a laser head of the laser finishing machine and the second finishing pattern from the digital design tool controls operation of the laser head, the laser finishing machine burns a wear pattern from the first finishing pattern on the target garment, which after the laser finishing machine burn and then a wash with a tint color, corresponding the first tint color selected via the digital design tool, results in a target garment becoming a second garment product; (Claim 1)
the first garment product, identifiable by a first product code identifier; and
the first garment product, identifiable by a first product code identifier; and (Claim 1)
the second garment product, identifiable by a second product code identifier, wherein the second product code identifier is different form the first product code identifier, and the second garment product comprises a tint color that distinguishes an appearance of the second garment product from the first garment product.  
the second garment product, identifiable by a second product code identifier, wherein the second product code identifier is different from the first product code identifier, and the second garment product comprises a tint color that distinguishes an appearance of the second garment product from the first garment product (Claim 1)


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimper (US 20180291553A1) in view of Alapieti (Creating an Efficient and Scalable Manufacturing System for Customized Made to Measure Jeans) and Costin Jr. (US 20160263928A1).
15.	Schimper teaches systems for assembling indigo dyed [0081] cotton yarns [0077] into woven fabric and sewing into a garment [0078-0080, 0148-150], washing the garment in ascorbic acid [0089, 0095] including softener (claim 18), drying and washing [0186] the garment and using a laser to finish the garment in a stonewashed pattern ([0077], claim 10).  Schimper teaches the garment can be treated with water, enzyme [0158-0160] or treated with pumice [0161, 0181].  Schimper teaches bleaching with hydrogen peroxide, ozone or chlorine, tinting with dyestuffs or treating with enzymes or stonewashing prior to ascorbic acid [0168].
	However, Schimper does not teach the digital laser files and storing the dried washed assembled garment in an inventory and editing.  However Alapieti teaches systems for providing first garments assembled made form fabric panels comprising indigo dyed denim warp yarns (page 6) and sewn together (page 75) using thread washed using a first wash base recipe (page 39, figure 13) and second garments assembled made from fabric panels comprising indigo dyed denim warp yarns and sewn together using thread washed using a second wash base recipe (pages 71-75 list many assembled jeans sewn together with thread, washed with basic wash, heavy washes with bleach, stone washes (abrasive particles) or enzyme, treated with potassium 
	However, Costin Jr. teaches systems for laser finishing indigo dyed denim warp yarns which are in the form of rolls [0057, 0070, 0137] using a computer controlled digital design tool with a network interface (Figure 31) [0011, 0054] where different laser patterns can be applied to the jeans such as first second and subsequent laser patterns which the user defines based on the desired aesthetic and this contains several grayscale color levels of different color intensity [0133-0146].  Costin Jr. teaches the laser impinges on the fabric to cause dye removal and produce a lighter fabric and the darker and lighter coloring pattern can be controlled based on the user settings [0147-0148].  The first and second and any other pattern generation can be converted into data files [0096, 0143].  Costin Jr. teaches the digital design tool generates a photorealistic visualization of the finishing pattern and allows modification of the pattern by the user as an editing tool (Figure 31) [0014, 0008, 0047-0050, 0122, 0123] and the laser reproduces this pattern on the jeans based on the file data [0054].  Costin Jr. Teaches the laser head is controlled by the pattern entered [0071].  Costin Jr. teaches the files are stored on a web server [0048].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Schimper by using digital laser files and storing the garments in a template inventory because Alapieti teaches that customization of the garments can be beneficial if a customer designs their desired aesthetic in a computer, sees a visualization of the garment and orders it wherein the garment is then produced from a template garment followed by lasering to reproduce the desired aesthetic designed by the customer.  Alapieti teaches the customer is shown a 3D representation produced from a 3D body scan to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the treatments water washing and tinting as Schimper teach these are all conventional treatment used in stonewashing dyed denim to rinse and adjust the color tone with dyestuffs.  Adjusting the color tone by tinting after lasering would be obvious to provide a second garment with a desired final color.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Schimper and Alapieti by allowing editing of the digital file based on the photo visualization as taught by Costin Jr so the customer can accurately customize the denim jeans representation to produce an exact replica of the desired aesthetic pattern to be produced on the customized garment.
16.	Claims 3, 4, 8, 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimper (US 20180291553A1) in view of Alapieti (Creating an Efficient and Scalable Manufacturing System for Customized Made to Measure Jeans) and Costin Jr. (US 20160263928A1) and further in view of Jarbouai (US 20130144424A1).
17.	As per Claim 3, Schimper, Alapieti, and Costin Jr. are relied upon for the teachings as discussed above relative to Claim 1.
	However, Schimper, Alapieti, and Costin Jr. do not expressly teach wherein the digital design tool allows the user to change an angle by which the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen.  However, Jarbouai teaches wherein the digital design tool allows the user to change an angle by which the three-three-dimensional image that can be displayed in three dimensions that can be rotated to view the user’s body wearing the garment 100 of the selected garment design 200 from any angle, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schimper, Alapieti, and Costin Jr. so that wherein the digital design tool allows the user to change an angle by which the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen because Jarbouai suggests that this way, someone could easily see what the garment looks like when the user is wearing the garment from any angle [0042].
18.	As per Claim 4, Schimper, Alapieti, and Costin Jr. do not expressly teach wherein the digital design tool allows the user to rotate a three-dimensional photorealistic visualization of a garment that is displayed on a computer screen.  However, Jarbouai teaches wherein the digital design tool allows the user to rotate a three-dimensional photorealistic visualization of a garment that is displayed on a computer screen [0042].  This would be obvious for the reasons given in the rejection for Claim 3.
19.	As per Claim 8, Schimper, Alapieti, and Costin Jr. do not expressly teach wherein the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen shows the garment as mapped to a three-dimensional model to have an appearance of when the garment is worn by a person.  However, Jarbouai teaches wherein the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen shows the garment as mapped to a three-dimensional model to have an appearance of when the 
20.	As per Claims 12, 13, and 17, these claims are similar in scope to Claims 3, 4, and 8 respectively, and therefore are rejected under the same rationale.
Allowable Subject Matter
21.	Claims 19-20 are allowed.
22.	Claims 2, 5, 9, 11, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
23.	The prior art taken singly or in combination do not teach or suggests the combination of all the limitations of Claim 2 including all of the limitations of Claim 1, and do not teach wherein the three-dimensional photorealistic visualization of a garment is generated by providing a garment in a base finish that has not been lasered; deconstructing the garment into a plurality of flat pieces; creating images of each of the plurality of flat pieces; extracting shadow neutral digital pattern pieces form the images; from the shadow neutral digital pattern pieces, creating a shadow neutral texture; mapping the shadow neutral texture to a three-dimensional model; and applying at least one of simulating lighting or simulating shadowing to the shadow neutral texture mapped to the three-dimensional model.  Claim 11 is similar in scope to Claim 2, and therefore also contains allowable subject matter.
24.	The prior art taken singly or in combination do not teach or suggests the combination of all the limitations of Claim 5 including all of the limitations of Claim 1, and do not teach wherein the digital design tool allows the user to change a positioning of a light source for a three-
25.	The prior art taken singly or in combination do not teach or suggests the combination of all the limitations of Claim 9 including all of the limitations of Claim 1, and do not teach wherein the three-dimensional photorealistic visualization of a garment that is displayed on a computer screen shows the garment with wrinkling and shadowing effects.  Claim 18 is similar in scope to Claim 8, and therefore also contains allowable subject matter.
26.	The prior art taken singly or in combination do not teach or suggests the combination of all the limitations of Claim 19, and do not teach a system comprising:  a first garment product, identifiable by a first product code identifier; a second garment product, identifiable by a second product code identifier, wherein the second product code identifier is different from the first product code identifier, and the second garment product comprises a tint color that distinguishes an appearance of the second garment product from the first garment product; a third garment product, identifiable by a third product code identifier, wherein the third product code identifier is different form the first and second product code identifier, and the third garment product comprises at least one damage feature that distinguishes an appearance of the third garment product from the first and second garment products; a fourth garment product, identifiable by a fourth product code identifier, wherein the fourth product code identifier is different from the first, second, and third product code identifiers, and the fourth garment product comprises the tint color and the at least one damage feature that distinguishes an appearance of the fourth garment product form the first, second, and third garment products, and the first, second, third, and fourth garment products are made from a garment template, and the garment template is an assembled garment made from fabric panels of a woven first material comprising a warp yarn .
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Rahim (US 20190177895A1) teaches providing the laser abrasion with the necessary highs and lows to simulate the worn look [0007].
2.	Tulin (US 20140165265A1) teaches fabric patterns are generated with a CAD tool that includes a 3D visualization component that is used to show the design from a 3D perspective [0115].
3.	Brodsky (US 20190272679A1) teaches a processor provides virtual-reality 3D representation of the designed garment for editing of the parametrical patterns to change color [0013].
4.	Wolper (US 20100305909A1) teaches the three-dimensional template is a generalized version of a garment style that aids in the rapid production of a three-dimensional digitized garment, and is stored for subsequent retrieval via a unique template ID [0018].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611